This was a tort action in which the plaintiff sought to' recover damages for injuries received by reason of an alleged assault and battery committed upon him by the defendant on August 15, 1928. The jury returned a verdict for the plaintiff in the sum of $1,237.50. The case comes up on general motion as to evidence and amount of damages.
The story of the plaintiff is that of an unprovoked,.unwarranted and brutal assault resulting in a broken nose and other painful injuries from which the plaintiff suffered for some time.
The defendant contended that he acted only in self-defense.
The issue was necessarily one of fact. The jury heard the evidence and had the opportunity to observe the plaintiff and defendant, who were the only witnesses who testified as to what transpired at the time the blows were struck, and found in favor of the plaintiff. A careful study of the printed testimony discloses no error in the verdict.
In order to find for the plaintiff the jury must have believed his story which would have warranted the award of punitive damages. Whether or not the verdict included such award does not appear, but even if punitive damages were not considered, we do not feel that the amount of the verdict is so clearly excessive as to be disturbed. Motion overruled. W. S. Townsend, for plaintiff. D. I. Gould, B. W. Lenfest, for defendant.